OPINION
PER CURIAM.
By this action appellant sought to have declared void the state’s selection of certain public lands of the United States in Alaska, which selection was made under Section 6(b) of the Alaska Statehood Act.1 Appellant claimed the same lands based upon notices of location of settlement or occupancy for homestead purposes. The superior court dismissed appellant’s action with prejudice.
The superior court was correct. The identical issue presented here was litigated and decided adversely to appellant and in favor of the state in the United States Court of Appeals for the Ninth Circuit in the case of Udall v. Kalerak.2 Appellant and the State of Alaska were parties to that litigation. Appellant’s present action is barred by principles of res judi-cata.3
The judgment of the superior court is affirmed.

. Act of July 7, 1958, 72 Stat. 339, 48 U.S.C., ch. 2, § 6(b) (1964).


. 396 F.2d 746 (9th Cir.), cert. denied, Kalerak v. Hickel, 393 U.S. 1118, 89 S.Ct. 990, 22 L.Ed.2d 123 (1968).


. Palfy v. First Bank of Valdez, 471 P.2d 379 (Alaska 1970) ; Pennington v. Snow, 471 P.2d 370 (Alaska 1970); State v. Baker, 393 P.2d 893, 896-901 (Alaska 1964).